UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1669



MARK A. WARD,

                                              Plaintiff - Appellant,

          versus


PETER E. MALONEY, Plan Administrator for Lin
Television Corporation,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-03-1170-1)


Submitted: December 15, 2005              Decided: December 20, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark A. Ward, Appellant Pro Se. William McCardell Furr, Andrew R.
Fox, WILLCOX & SAVAGE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mark A. Ward appeals the district court judgment granting

Peter Maloney’s motion for a judgment on the pleadings.     We have

reviewed the record and the district court memorandum opinion and

affirm for the reasons of the district court.   See Ward v. Maloney,

CA-03-1170-1 (M.D.N.C. May 17, 2005).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -